DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 November 2022.
Applicant's election with traverse of Group A in the reply filed on 07 November 2022 is acknowledged.  The traversal is on the ground(s) that elements identified as being mutually exclusive to each group were incorrectly identified. These arguments are found partially persuasive. The valve shown in Groups D, E, F (Figures 12-23) is generic to species A-C and will be examined concurrently with elected Group A. Groups B and C belong together in a single group. Group B/C includes features such as multiple conduits, multiple inlets and multiple valves not found in Group A. Group G is uncontested. 
The requirement is still deemed proper with this revised grouping and is therefore made FINAL.
Claims 16 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2918710 A1 to Dumas (Dumas). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Dumas discloses a turbocharger manifold, comprising: a first exhaust conduit (40; Figs. 1-7, alternatively, 30) comprising a first exhaust inlet, a first turbocharger outlet, a first inlet flange (39 or alternatively 34), and a first outlet flange (62 or alternatively 39), the first inlet flange is at the first exhaust inlet, the first outlet flange is at the first turbocharger outlet; a second exhaust conduit (56) comprising a second exhaust conduit inlet, a second turbocharger outlet, and a second outlet flange (depicted schematically at symbol 71 in Figs. 6, 7), the second outlet flange is at the second turbocharger outlet, the second exhaust conduit inlet is connected to the first exhaust conduit (at 70e, Fig. 1); a valve (83) comprising an open position and a closed position and controlling access through the second exhaust conduit; and, a bridge conduit (70) comprising a bridge exhaust inlet for receiving an exhaust gas from a first turbocharger and a bridge outlet connected to the second exhaust conduit (see Fig. 1).
In reference to claim 3, Dumas discloses the manifold of claim 1, wherein the bridge exhaust outlet merges with the second exhaust conduit at the second turbocharger outlet (see Figs. 1-5).
In reference to claim 4, Dumas discloses the manifold of claim 1, wherein the valve is located at an intersection of the first exhaust conduit and the second exhaust conduit (see Fig. 1).
In reference to claim 13, Dumas discloses the manifold of claim 1, wherein the valve blocks an exhaust gas from within the first exhaust conduit from entering the second exhaust conduit when in the closed position, and the valve allows the exhaust gas from within the first exhaust conduit to enter the second exhaust conduit when in the open position (see Fig. 1).
In reference to claim 18, Dumas discloses a turbocharger system substantively identical to what is recited in claim 1, further including a first turbocharger (18) and second turbocharger (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas as applied to claim 1 above, and further in view of US 2007/0169479 A1 to Nicolle et al. (Nicolle).
In reference to claim 5, Dumas discloses the manifold of claim 1, but fails to explicitly disclose the features of the door. However, Nicolle discloses a similar manifold for two turbochargers including a valve (80, Fig. 3) wherein the valve comprises a door and an arm mechanism, the arm mechanism connected to the door. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known valve disclosed by Nicolle for the known valve of Dumas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim 11, the modified Dumas teaches the manifold of claim 5, wherein the door comprises an inside surface, the inside surface is surrounded by a perimeter recess (see Fig. 3).
In reference to claim 12, the modified Dumas teaches the manifold of claim 5, wherein the door is located within the second exhaust conduit (see Dumas, Fig. 1).
In reference to claims 14 and 15, Dumas discloses the manifold of claim 1, but fails to explicitly disclose an actuator. However, Nicolle discloses a similar manifold for two turbochargers including a valve and further comprising an actuator connected to the valve and operable to move the valve between the open position and the closed position (par. 0022). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator disclosed by Nicolle into the manifold of Dumas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the inclusion would advantageously allow for the electronic control described by Dumas (Dumas, p. 5, line 190).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Dumas as applied to claim 5 above, and further in view of US 2016/0319946 A1 to Suhnel et al. (Suhnel).
In reference to claims 9 and 10, the modified Dumas teaches the manifold of claim 5, but fails to explicitly teach the shape of the valve. However, Suhnel discloses a 3 way valve for use with an exhaust system wherein the door has a front side that is concave and a back side that is concave. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve shape disclosed by Suhnel into the manifold of the modified Dumas. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Suhnel teaches the shape advantageously reduces flow resistance (par. 0010).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0080370 A1, US 2006/0042246 A1 and US 3,576,102 A each appear to also anticipate at least claim 1 and may be relied upon in a subsequent Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
18 November 2022